Citation Nr: 1620831	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for the residuals from a stroke, to include as secondary to service-connected disabilities.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney

WITNESS AT HEARING ON APPEAL

Appellant and sone


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran had a hearing before the undersigned in March 2016 and the transcript is of record.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board finds the issue of entitlement to TDIU was raised by testimony at the hearing before the undersigned; therefore, the issue is added to the issues on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand is required to obtain new VA examinations to assess the Veteran's PTSD and hearing loss.  The Veteran was afforded VA examinations in December 2009 for PTSD and in April 2010 for hearing loss, but the evidence indicates that the conditions may have worsened.  The Veteran testified that both conditions had worsened since those examinations.  Further, there are several treatment reports since that time that note increased complaints about his symptoms of hearing loss and PTSD.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran testified that he believes that his hypertension is related to his PTSD and that the residuals of the stroke are related to his hypertension.  The Veteran underwent a VA examination in May 2014 to assess his hypertension.  However, the opinion did not address whether the Veteran's service-connected PTSD aggravated his hypertension.

There is an opinion from a private physician, Dr. J.M.D.  However, this opinion is too speculative to provide the basis for a decision.  Dr. J.M.D. gave the following opinion: "At the present time it appears that [the Veteran] has PTSD as a result of his military service and the medical literature is very supportive of the theory that PTSD aggravates hypertension.  I therefore believe that as likely as not his hypertension is secondarily related to his military service since it exists as a complication of PTSD."  The opinion is not based on the Veteran's actual condition, but on a general reference to "medical literature" being "very supportive" of the notion that PTSD aggravates hypertension.  This opinion is too general in nature to provide, alone, the necessary evidence to show that the Veteran's hypertension is aggravated by PTSD.  See Sacks v. West, 11 Vet. App. 314 (1998).  Medical opinions and treatises must provide more than speculative, generic statements not relevant to the appellant's claim.  Wallin v. West, 11 Vet. App. 509 (1998).  This opinion does not provide information regarding the facts of the appellant's specific case.

Finally, at the March 2016 hearing, the Veteran testified that he began receiving Social Security Disability benefits in 2014.  VA must obtain Social Security Administration (SSA) decisions and records which may have a bearing on a Veteran's claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition to receiving SSA benefits, the Veteran and his son testified as to the effect of the Veteran's disabilities (including PTSD and the effects of the strokes) on his ability to function.  As such, the Board has taken a claim for TDIU.  Rice, 22 Vet. App. at 447.  Therefore, an opinion addressing the Veteran's functional impairment and employability should also be obtained on remand.

The Veteran does not currently meet the schedular criteria for assignment of a TDIU.  However, adjudication of the claims for increased rating for PTSD and hearing loss and the claims of service connection being remanded may affect whether the schedular criteria are met.  If after development and readjudication of the claims currently on appeal, the Veteran does not meet the schedular criteria for assignment of a TDIU, the AMC/RO should consider whether the claim for TDIU should be submitted to the Director of the Compensation and Pension.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain records from SSA and all documents pertaining to any claims submitted by the Veteran for disability benefits, and specifically request a copy of the decision awarding benefits and copies of the medical records upon which the SSA based its decision.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination, by an appropriate VA examiner, to determine all manifestations and symptoms associated with the Veteran's PTSD and the extent of the severity thereof.  The claims file should be made available to the examiner prior to the examination.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  Then, schedule the Veteran for a VA examination, by an appropriate VA examiner, to determine all manifestations and symptoms associated with the Veteran's hearing loss and the extent of the severity thereof.  The claims file should be made available to the examiner prior to the examination.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's hearing loss.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Then, schedule the Veteran for a VA examination, by an appropriate VA examiner, as to the current nature and likely etiology of the Veteran's hypertension and the residuals from a stroke.  The claims folder and copies of any pertinent electronic medical records should be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

The examiner is asked to address the following questions:

(a) Is it at least as likely as not (i.e. probability of at least 50 percent) that any currently diagnosed hypertension and/or residuals from a stroke were proximately due to (caused by) a service-connected disability, including PTSD.

(b) If (a) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed hypertension and/or residuals from a stroke have been aggravated by a service-connected disability, including PTSD?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension or stroke disability (i.e., a baseline) before the onset of the aggravation.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Adjudicate whether service connection is warranted for hypertension or the residuals of a stroke.  

6.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any. Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (PTSD, tinnitus, GERD, bilateral hearing loss, and erectile dysfunction) and any additional disabilities that are found to be service connected on remand (specifically hypertension or residuals of a stroke).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.   If it is determined that the Veteran is unemployable, refer the claim of entitlement to a TDIU for consideration of assignment on an extra-schedular basis. 

8.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




